Per curiam.

There is nothing in the plea in abatement which the defendants could not take advantage of at the trial, on the general issue. If Anne was the wife of Adair and not of Kopez, the latter could not join with her in making the lease laid in the declaration, and consequently, the plaintiff must be non-suited for want of shewing a title in himself. Though the lease to the nominal plaintiff be a fiction, which is admitted by the common rule, yet it must be pursued with correctness and accuracy.